Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-30 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-30 are rejected.
	The claimed invention is directed to “mental processes” without significantly more.
	The claims recite:
		analyzing
		machine data of a message
		an inference model
		inference data
		adjusting the inference data
		adjust inferences of sourcetypes
		messages
		a sourcetype of the message
		confidence score of the sourcetype
		the confidence score being below a threshold value
		modifying the confidence score
		set of extraction rules
		criteria for identifying a sub-portion of text
		a value
		a result set
		a number of values
		count of the number of values
		fields of the result set
		a count of a number of the fields identified
		data stream
		streaming data processor

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A computer-implemented method, comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention.

Step 2A (Prong One) inquiry:
	Are there limitations in Claim 1 recite abstract ideas?
	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:

generating a representation of a portion of machine data of a message of a data stream, wherein the data stream is accessed from an ingestion buffer of a data system, the portion of machine data generated by one or more components in an information technology environment;

predicting, based at least on applying the representation of the portion of machine data to an inference model, a sourcetype of the message to efficiently process the message via one or more system components;

based on the sourcetype of the message, selecting a set of extraction rules associated with the sourcetype for extraction of a set of values from the message, wherein each extraction rule defines criteria for identifying a sub-portion of text from the portion of machine data of the message to produce a value of the set of values, the value representing the sub-portion of text;

executing the extraction based at least on applying the set of extraction rules to the portion of machine data of the message to produce a result set that indicates the set of values identified using the set of extraction rules; and

based on the sourcetype and the set of values indicated by the result set, executing at least one action that includes routing one or more messages from the data stream to one or more endpoints associated with the sourcetype.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A router
	(2) machine data

	A “router” is a broad term which is described at a high level. Applicant’s Specification recites:

[0037] Modern data centers and other computing environments can comprise anywhere from a few host computer systems to thousands of systems configured to process data, service requests from remote clients, and perform numerous other computational tasks. During operation, various components within these computing environments often generate significant volumes of machine data. Machine data is any data produced by a machine or component in an information technology (IT) environment and that reflects activity in the IT environment. For example, machine data can be raw machine data that is generated by various components in IT environments, such as servers, sensors, routers, mobile devices, Internet of Things (IoT) devices, etc. Machine data can include system logs, network packet data, sensor data, application program data, error logs, stack traces, system performance data, etc. In general, machine data can also include performance data, diagnostic information, and many other types of data that can be analyzed to diagnose performance problems, monitor user interactions, and to derive other insights.

	The amended matter teaching a router is a very high-level generic teaching of “components in IT environments, such as…routers, …etc.” This “router” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “machine data” limitation is a broad term which is described at a high level. Applicant’s Specification recites:

[0003] Information technology (IT) environments can include diverse types of data systems that store large amounts of diverse data types generated by numerous devices. For example, a big data ecosystem may include databases such as MySQL and Oracle databases, cloud computing services such as Amazon web services (AWS), and other data systems that store passively or actively generated data, including machine-generated data ("machine data"). The machine data can include performance data, diagnostic data, or any other data that can be analyzed to diagnose equipment performance problems, monitor user interactions, and to derive other insights.

	The “machine data” is just “data”. This limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A router
	(2) machine data

	A “router” is a broad term which is described at a high level. Applicant’s Specification recites:

[0037] Modern data centers and other computing environments can comprise anywhere from a few host computer systems to thousands of systems configured to process data, service requests from remote clients, and perform numerous other computational tasks. During operation, various components within these computing environments often generate significant volumes of machine data. Machine data is any data produced by a machine or component in an information technology (IT) environment and that reflects activity in the IT environment. For example, machine data can be raw machine data that is generated by various components in IT environments, such as servers, sensors, routers, mobile devices, Internet of Things (IoT) devices, etc. Machine data can include system logs, network packet data, sensor data, application program data, error logs, stack traces, system performance data, etc. In general, machine data can also include performance data, diagnostic information, and many other types of data that can be analyzed to diagnose performance problems, monitor user interactions, and to derive other insights.

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “machine data” limitation is a broad term which is described at a high level. Applicant’s Specification recites:

[0003] Information technology (IT) environments can include diverse types of data systems that store large amounts of diverse data types generated by numerous devices. For example, a big data ecosystem may include databases such as MySQL and Oracle databases, cloud computing services such as Amazon web services (AWS), and other data systems that store passively or actively generated data, including machine-generated data ("machine data"). The machine data can include performance data, diagnostic data, or any other data that can be analyzed to diagnose equipment performance problems, monitor user interactions, and to derive other insights.

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

2. The method of claim 1, wherein the at least one action includes assigning the sourcetype to the message.

	Applicant’s Claim 2 merely teaches the assignment of a type to a message. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The method of claim 1, wherein the at least one action includes assigning a different sourcetype to the message.

	Applicant’s Claim 3 merely teaches the assignment of a “different” type to the message. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

4. The method of claim 1, wherein the at least one action includes modifying a confidence score associated with the sourcetype.

	Applicant’s Claim 4 merely teaches the “modification” of a “confidence score”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

5. The method of claim 1, wherein the at least one action includes adjusting inference data used by the inference model, the adjusting causing adjustment to inferences of sourcetypes made by the inference model.

	Applicant’s Claim 5 merely teaches the “adjustment” of “inference data” and “inferences of sourcetypes”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

6. The method of claim 1, wherein the result set includes a count of elements in the set of values and the at least one action is based at least in part on the count.

	Applicant’s Claim 6 merely teaches a “count” of a “number of values” and the use of “extraction rules”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

7. The method of claim 1, wherein the set of extraction rules define a set of fields, the result set includes a count of a number of the fields identified using the set of extraction rules, and the at least one action is based at least in part on the count of the number of fields identified using the set of extraction rules.

	Applicant’s Claim 7 merely teaches a “set of fields”, a “count of the number of fields”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

8. The method of claim 1, wherein the at least one action is based at least in part on comparing a number of fields of the result set identified using the set of extraction rules to a number of fields associated with the sourcetype.

	Applicant’s Claim 8 merely teaches an “action”, a “comparison”, a “number of fields in the result set”, and a “number of fields associated with a sourcetype”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

selecting an additional set of the extraction rules that is associated with an additional sourcetype inferred for the message; and

applying the additional set of the extraction rules to the portion of machine data of the message to produce an additional result set that indicates a number of values identified using the additional set of extraction rules;

wherein the at least one action is based at least in part on a comparison between the result set and the additional result set.

	Applicant’s Claim 9 merely teaches a “selection of extraction rules”, “machine data of a message”, “result sets”, and a “comparison”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

10. The method of claim 1, wherein the inference data includes a confidence score of the sourcetype, and the selecting of the set of extraction rules is based at least in part on the confidence score being below a threshold value.


10. The method of claim 1, wherein the routing is based at least in part on a count of elements in the set of values exceeding a threshold value.

	Applicant’s Claim 10 merely teaches a “count of elements” and a “threshold”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

running a query against the data stored in the one or more data stores to generate search results that are responsive to the query; and

displaying one or more of the search results in a user interface.

	The claim recites the additional element of a “streaming data processor”. Applicant’s Specification recites the following about streaming data processors.

[0091] Although shown as separate components, the forwarder 302, data retrieval subsystem 304, intake ingestion buffer 306, streaming data processors 308, and output ingestion buffer 310, in various embodiments, may reside on the same machine or be distributed across multiple machines in any combination. In one embodiment, any or all of the components of the intake system can be implemented using one or more computing devices as distinct computing devices or as one or more container instances or virtual machines across one or more computing devices. It will be appreciated by those skilled in the art that the intake system 210 may have more of fewer components than are illustrated in FIGS. 3A and 3B. In addition, the intake system 210 could include various web services and/or peer-to-peer network configurations or inter container communication network provided by an associated container instantiation or orchestration platform. Thus, the intake system 210 of FIGS. 3A and 3B should be taken as illustrative. For example, in some embodiments, components of the intake system 210, such as the ingestion buffers 306 and 310 and/or the streaming data processors 308, may be executed by one more virtual machines implemented in a hosted computing environment. A hosted computing environment may include one or more rapidly provisioned and released computing resources, which computing resources may include computing, networking and/or storage devices. A hosted computing environment may also be referred to as a cloud computing environment. Accordingly, the hosted computing environment can include any proprietary or open source extensible computing technology, such as Apache Flink or Apache Spark, to enable fast or on-demand horizontal compute capacity scaling of the streaming data processor 308.

	Clearly, Applicant’s claimed “streaming data processor” can be implemented in software by a virtual machine, according to Applicant’s Specification. This means that the element is nothing more than the abstract idea, itself.

	The claim recites the additional element of a “user interfaces”. Applicant’s Specification recites the following about user interfaces.

[00332] Systems and modules described herein may comprise software, firmware, hardware, or any combination(s) of software, firmware, or hardware suitable for the purposes described. Software and other modules may reside and execute on servers, workstations, personal computers, computerized tablets, PDAs, and other computing devices suitable for the purposes described herein. Software and other modules may be accessible via local computer memory, via a network, via a browser, or via other means suitable for the purposes described herein. Data structures described herein may comprise computer files, variables, programming arrays, programming structures, or any electronic information storage schemes or methods, or any combinations thereof, suitable for the purposes described herein. User interface elements described herein may comprise elements from graphical user interfaces, interactive voice response, command line interfaces, and other suitable interfaces.

	Clearly, Applicant’s claimed “user interface” can be generic, according to Applicant’s Specification. This means that the element is nothing more than the abstract idea, itself.

	Aside from these “additional elements”, Applicant’s Claim 11 merely teaches a “data stream”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

12. The method of claim 1, wherein the data stream is published to a first topic on the ingestion buffer, and the at least one action includes publishing the one or more messages to a second topic on one or more of the ingestion buffer and another ingestion buffer.

	Applicant’s Claim 12 merely teaches buffered data streams. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

generating, using a streaming data processor, a second data stream from the first data stream, the second data stream comprising a subset of messages of the first data stream, wherein the message is included in the subset of messages based on a condition associated with the sourcetype of the message.

	The claim recites the additional element of a “streaming data processor”. Applicant’s Specification recites the following about streaming data processors.

[0091] Although shown as separate components, the forwarder 302, data retrieval subsystem 304, intake ingestion buffer 306, streaming data processors 308, and output ingestion buffer 310, in various embodiments, may reside on the same machine or be distributed across multiple machines in any combination. In one embodiment, any or all of the components of the intake system can be implemented using one or more computing devices as distinct computing devices or as one or more container instances or virtual machines across one or more computing devices. It will be appreciated by those skilled in the art that the intake system 210 may have more of fewer components than are illustrated in FIGS. 3A and 3B. In addition, the intake system 210 could include various web services and/or peer-to-peer network configurations or inter container communication network provided by an associated container instantiation or orchestration platform. Thus, the intake system 210 of FIGS. 3A and 3B should be taken as illustrative. For example, in some embodiments, components of the intake system 210, such as the ingestion buffers 306 and 310 and/or the streaming data processors 308, may be executed by one more virtual machines implemented in a hosted computing environment. A hosted computing environment may include one or more rapidly provisioned and released computing resources, which computing resources may include computing, networking and/or storage devices. A hosted computing environment may also be referred to as a cloud computing environment. Accordingly, the hosted computing environment can include any proprietary or open source extensible computing technology, such as Apache Flink or Apache Spark, to enable fast or on-demand horizontal compute capacity scaling of the streaming data processor 308.

	Clearly, Applicant’s claimed “streaming data processor” can be implemented in software by a virtual machine, according to Applicant’s Specification. This means that the element is nothing more than the abstract idea, itself.
	Applicant’s Claim 13 merely teaches the “generation” of a “data stream” and the application of “extraction rules” on that “data stream”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

14. The method of claim 1, wherein the one or more endpoints include a field-searchable data store and the message is stored in the field-searchable data store as an event that is accessed from the field-searchable data store responsive to a search query containing a criterion for a field being executed against the event in the field-searchable data store to cause comparison between the criterion and values extracted from the event by an extraction rule defining the field.

	Applicant’s Claim 14 merely teaches the “accessing” of a “message”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

15. The method of claim 1, wherein the set of extraction rules comprise one or more regular expressions.

	Applicant’s Claim 15 merely teaches the use of “regular expressions”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

16. The method of claim 1, wherein the at least one action is performed by one or more of an indexing system, a query system, and an intake system.

	Applicant’s Claim 16 merely teaches the use of either an “indexing system”, a “query system”, or an “intake system”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

wherein the data system is a data intake and query system.

	Applicant’s Claim 17 merely teaches the application of “extraction rules through the use of either a “query system” or an “intake system”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

tracking, using a streaming data processor, a contextual data indicating a number of messages that precede the message in a data stream and that are assigned the sourcetype;

based on the contextual data, selecting from the sourcetype from a plurality of candidate sourcetypes associated with the message; and

assigning the selected sourcetype to the message.

tracking, using a streaming data processor, contextual data indicating a number of messages that precede the message in the data stream and that are assigned the sourcetype;

based on the contextual data, selecting the sourcetype from a plurality of candidate sourcetypes associated with the message; and

assigning the selected sourcetype to the message.

	The claim recites the additional element of a “streaming data processor”. Applicant’s Specification recites the following about streaming data processors.

[0091] Although shown as separate components, the forwarder 302, data retrieval subsystem 304, intake ingestion buffer 306, streaming data processors 308, and output ingestion buffer 310, in various embodiments, may reside on the same machine or be distributed across multiple machines in any combination. In one embodiment, any or all of the components of the intake system can be implemented using one or more computing devices as distinct computing devices or as one or more container instances or virtual machines across one or more computing devices. It will be appreciated by those skilled in the art that the intake system 210 may have more of fewer components than are illustrated in FIGS. 3A and 3B. In addition, the intake system 210 could include various web services and/or peer-to-peer network configurations or inter container communication network provided by an associated container instantiation or orchestration platform. Thus, the intake system 210 of FIGS. 3A and 3B should be taken as illustrative. For example, in some embodiments, components of the intake system 210, such as the ingestion buffers 306 and 310 and/or the streaming data processors 308, may be executed by one more virtual machines implemented in a hosted computing environment. A hosted computing environment may include one or more rapidly provisioned and released computing resources, which computing resources may include computing, networking and/or storage devices. A hosted computing environment may also be referred to as a cloud computing environment. Accordingly, the hosted computing environment can include any proprietary or open source extensible computing technology, such as Apache Flink or Apache Spark, to enable fast or on-demand horizontal compute capacity scaling of the streaming data processor 308.

	Clearly, Applicant’s claimed “streaming data processor” can be implemented in software by a virtual machine, according to Applicant’s Specification. This means that the element is nothing more than the abstract idea, itself.
	Applicant’s Claim 18 merely teaches the “tracking” of “contextual data” and the “selection” and “assignment” of a “sourcetype”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

determining, using a streaming data processor, contextual data indicating a number of messages that are in a defined proximity to the message in the data stream and that are assigned the sourcetype; and

based on the contextual data, assigning the sourcetype to the message.

	The claim recites the additional element of a “streaming data processor”. Applicant’s Specification recites the following about streaming data processors.

[0091] Although shown as separate components, the forwarder 302, data retrieval subsystem 304, intake ingestion buffer 306, streaming data processors 308, and output ingestion buffer 310, in various embodiments, may reside on the same machine or be distributed across multiple machines in any combination. In one embodiment, any or all of the components of the intake system can be implemented using one or more computing devices as distinct computing devices or as one or more container instances or virtual machines across one or more computing devices. It will be appreciated by those skilled in the art that the intake system 210 may have more of fewer components than are illustrated in FIGS. 3A and 3B. In addition, the intake system 210 could include various web services and/or peer-to-peer network configurations or inter container communication network provided by an associated container instantiation or orchestration platform. Thus, the intake system 210 of FIGS. 3A and 3B should be taken as illustrative. For example, in some embodiments, components of the intake system 210, such as the ingestion buffers 306 and 310 and/or the streaming data processors 308, may be executed by one more virtual machines implemented in a hosted computing environment. A hosted computing environment may include one or more rapidly provisioned and released computing resources, which computing resources may include computing, networking and/or storage devices. A hosted computing environment may also be referred to as a cloud computing environment. Accordingly, the hosted computing environment can include any proprietary or open source extensible computing technology, such as Apache Flink or Apache Spark, to enable fast or on-demand horizontal compute capacity scaling of the streaming data processor 308.

	Clearly, Applicant’s claimed “streaming data processor” can be implemented in software by a virtual machine, according to Applicant’s Specification. This means that the element is nothing more than the abstract idea, itself.
	Applicant’s Claim 19 merely teaches the determination of “contextual data” and the assignment of a “sourcetype” to a “message”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “20. A computer-implemented system, comprising…” Therefore, it is interpreted to be a “system” (or “apparatus”) claim, which is a statutory category of invention.

Step 2A (Prong One) inquiry:
	Are there limitations in Claim 20 recite abstract ideas?
	YES. The following limitations in Claim 20 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:

one or more processors; and

computer memory having instructions stored thereon, the instructions, when executed by the one or more processors, to cause the system to perform a method, comprising:

generating a representation of a portion of machine data of a message of a data stream, wherein the data stream is accessed from an ingestion buffer of a data system, the portion of machine data generated by one or more components in an information technology environment;

predicting, based at least on applying the representation of the portion of machine data to an inference model, a sourcetype of the message to efficiently process the message via one or more system components;

based on the sourcetype of the message, selecting a set of extraction rules associated with the sourcetype for extraction of a set of values from the message, wherein each extraction rule defines criteria for identifying a sub-portion of text from the portion of machine data of the message to produce a value of the set of values, the value representing the sub-portion of text;

executing the extraction based at least on applying the set of extraction rules to the portion of machine data of the message to produce a result set that indicates the set of values identified using the set of extraction rules; and

based on the sourcetype and the set of values indicated by the result set, executing at least one action that includes routing one or more messages from the data stream to one or more endpoints associated with the sourcetype.

Step 2A (Prong Two) inquiry:

	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:
	(1) one or more “processors”
	(2) A computer memory
	(3) A router
	(4) machine data

	A “processor” is a broad term which is described at a high level. Applicant’s Specification recites:

[00334] Embodiments are also described above with reference to flow chart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products. Each block of the flow chart illustrations and/or block diagrams, and combinations of blocks in the flow chart illustrations and/or block diagrams, may be implemented by computer program instructions. Such instructions may be provided to a processor of a general purpose computer, special purpose computer, specially-equipped computer (e.g., comprising a high-performance database server, a graphics subsystem, etc.) or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor(s) of the computer or other programmable data processing apparatus, create means for implementing the acts specified in the flow chart and/or block diagram block or blocks. These computer program instructions may also be stored in a non-transitory computer-readable memory that can direct a computer or other programmable data processing apparatus to operate in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the acts specified in the flow chart and/or block diagram block or blocks. The computer program instructions may also be loaded to a computing device or other programmable data processing apparatus to cause operations to be performed on the computing device or other programmable apparatus to produce a computer implemented process such that the instructions which execute on the computing device or other programmable apparatus provide steps for implementing the acts specified in the flow chart and/or block diagram block or blocks.

	The term “processor” is a broad term that encompasses all general purpose computers, as Applicant’s Specification recites and as quoted above.

	A “computer memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[00332] Systems and modules described herein may comprise software, firmware, hardware, or any combination(s) of software, firmware, or hardware suitable for the purposes described. Software and other modules may reside and execute on servers, workstations, personal computers, computerized tablets, PDAs, and other computing devices suitable for the purposes described herein. Software and other modules may be accessible via local computer memory, via a network, via a browser, or via other means suitable for the purposes described herein. Data structures described herein may comprise computer files, variables, programming arrays, programming structures, or any electronic information storage schemes or methods, or any combinations thereof, suitable for the purposes described herein. User interface elements described herein may comprise elements from graphical user interfaces, interactive voice response, command line interfaces, and other suitable interfaces.

The term “computer memory” is a broad term that encompasses all general purpose memories, as Applicant’s Specification recites and as quoted above.

	A “router” is a broad term which is described at a high level. Applicant’s Specification recites:

[0037] Modern data centers and other computing environments can comprise anywhere from a few host computer systems to thousands of systems configured to process data, service requests from remote clients, and perform numerous other computational tasks. During operation, various components within these computing environments often generate significant volumes of machine data. Machine data is any data produced by a machine or component in an information technology (IT) environment and that reflects activity in the IT environment. For example, machine data can be raw machine data that is generated by various components in IT environments, such as servers, sensors, routers, mobile devices, Internet of Things (IoT) devices, etc. Machine data can include system logs, network packet data, sensor data, application program data, error logs, stack traces, system performance data, etc. In general, machine data can also include performance data, diagnostic information, and many other types of data that can be analyzed to diagnose performance problems, monitor user interactions, and to derive other insights.

	The amended matter teaching a router is a very high-level generic teaching of “components in IT environments, such as…routers, …etc.” This “router” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “machine data” limitation is a broad term which is described at a high level. Applicant’s Specification recites:

[0003] Information technology (IT) environments can include diverse types of data systems that store large amounts of diverse data types generated by numerous devices. For example, a big data ecosystem may include databases such as MySQL and Oracle databases, cloud computing services such as Amazon web services (AWS), and other data systems that store passively or actively generated data, including machine-generated data ("machine data"). The machine data can include performance data, diagnostic data, or any other data that can be analyzed to diagnose equipment performance problems, monitor user interactions, and to derive other insights.

	The “machine data” is just “data”. This limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) one or more “processors”
	(2) A computer memory
	(3) A router
	(4) machine data

	A “processor” is a broad term which is described at a high level. Applicant’s Specification recites:

[00334] Embodiments are also described above with reference to flow chart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products. Each block of the flow chart illustrations and/or block diagrams, and combinations of blocks in the flow chart illustrations and/or block diagrams, may be implemented by computer program instructions. Such instructions may be provided to a processor of a general purpose computer, special purpose computer, specially-equipped computer (e.g., comprising a high-performance database server, a graphics subsystem, etc.) or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor(s) of the computer or other programmable data processing apparatus, create means for implementing the acts specified in the flow chart and/or block diagram block or blocks. These computer program instructions may also be stored in a non-transitory computer-readable memory that can direct a computer or other programmable data processing apparatus to operate in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the acts specified in the flow chart and/or block diagram block or blocks. The computer program instructions may also be loaded to a computing device or other programmable data processing apparatus to cause operations to be performed on the computing device or other programmable apparatus to produce a computer implemented process such that the instructions which execute on the computing device or other programmable apparatus provide steps for implementing the acts specified in the flow chart and/or block diagram block or blocks.

The term “processor” is a broad term that encompasses all general purpose computers, as Applicant’s Specification recites and as quoted above.

	A “computer memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[00332] Systems and modules described herein may comprise software, firmware, hardware, or any combination(s) of software, firmware, or hardware suitable for the purposes described. Software and other modules may reside and execute on servers, workstations, personal computers, computerized tablets, PDAs, and other computing devices suitable for the purposes described herein. Software and other modules may be accessible via local computer memory, via a network, via a browser, or via other means suitable for the purposes described herein. Data structures described herein may comprise computer files, variables, programming arrays, programming structures, or any electronic information storage schemes or methods, or any combinations thereof, suitable for the purposes described herein. User interface elements described herein may comprise elements from graphical user interfaces, interactive voice response, command line interfaces, and other suitable interfaces.

The term “computer memory” is a broad term that encompasses all general purpose memories, as Applicant’s Specification recites and as quoted above. Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “router” is a broad term which is described at a high level. Applicant’s Specification recites:

[0037] Modern data centers and other computing environments can comprise anywhere from a few host computer systems to thousands of systems configured to process data, service requests from remote clients, and perform numerous other computational tasks. During operation, various components within these computing environments often generate significant volumes of machine data. Machine data is any data produced by a machine or component in an information technology (IT) environment and that reflects activity in the IT environment. For example, machine data can be raw machine data that is generated by various components in IT environments, such as servers, sensors, routers, mobile devices, Internet of Things (IoT) devices, etc. Machine data can include system logs, network packet data, sensor data, application program data, error logs, stack traces, system performance data, etc. In general, machine data can also include performance data, diagnostic information, and many other types of data that can be analyzed to diagnose performance problems, monitor user interactions, and to derive other insights.

	The amended matter teaching a router is a very high-level generic teaching of “components in IT environments, such as…routers, …etc.” This “router” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “machine data” limitation is a broad term which is described at a high level. Applicant’s Specification recites:

[0003] Information technology (IT) environments can include diverse types of data systems that store large amounts of diverse data types generated by numerous devices. For example, a big data ecosystem may include databases such as MySQL and Oracle databases, cloud computing services such as Amazon web services (AWS), and other data systems that store passively or actively generated data, including machine-generated data ("machine data"). The machine data can include performance data, diagnostic data, or any other data that can be analyzed to diagnose equipment performance problems, monitor user interactions, and to derive other insights.

	The “machine data” is just “data”. This limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 21
	Claim 21 recites:

21. The system of claim 20, wherein the at least one action includes assigning the sourcetype to the message.

	Applicant’s Claim 21 merely teaches the “assignment” of a “sourcetype”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 21 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 22
	Claim 22 recites:

22. The system of claim 20, wherein the at least one action includes assigning a different sourcetype to the message.

	Applicant’s Claim 22 merely teaches the “assignment” of a “sourcetype”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 22 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 23
	Claim 23 recites:

23. The system of claim 20, wherein the data the at least one action includes modifying a confidence score associated with the sourcetype.

	Applicant’s Claim 23 merely teaches the “modification” of a “confidence score”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 23 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 24
	Claim 24 recites:

24. The system of claim 20, wherein the at least one action includes adjusting inference data used by the inference model, the adjusting causing adjustment to inferences of sourcetypes made by the inference model.

	Applicant’s Claim 24 merely teaches the “adjustment” of “inference data”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 24 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 25
	Claim 25 recites:

25. The system of claim 20, wherein the result set includes a count of the elements in the set of values and the at least one action is based at least in part on the count.

	Applicant’s Claim 25 merely teaches a “count of the number of values identified using the set of extraction rules”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 25 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 26
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “26. One or more non-transitory computer-readable media having instructions stored thereon, the instructions, when executed by at least one processor of at least one computing device, to cause the at least one computing device to perform a method, comprising…” Therefore, it is interpreted to be a “product of manufacture” claim, which is a statutory category of invention.

Step 2A (Prong One) inquiry:
	Are there limitations in Claim 26 recite abstract ideas?
	YES. The following limitations in Claim 26 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:

generating a representation of a portion of machine data of a message of a data stream, wherein the data stream is accessed from an ingestion buffer of a data system, the portion of machine data generated by one or more components in an information technology environment;

predicting, based at least on applying the representation of the portion of machine data to an inference model, a sourcetype of the message to efficiently process the message via one or more system components;

based on the sourcetype of the message, selecting a set of extraction rules associated with the sourcetype for extraction of a set of values from the message, wherein each extraction rule defines criteria for identifying a sub-portion of text from the portion of machine data of the message to produce a value of the set of values, the value representing the sub-portion of text;

executing the extraction based at least on applying the set of extraction rules to the portion of machine data of the message to produce a result set that indicates the set of values identified using the set of extraction rules; and

based on the sourcetype and the set of values indicated by the result set, executing at least one action that includes routing one or more messages from the data stream to one or more endpoints associated with the sourcetype.

Step 2A (Prong Two) inquiry:

	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”: 
	(1) one or more “processors”
	(2) A computer memory
	(3) A router
	(4) machine data

	A “processor” is a broad term which is described at a high level. Applicant’s Specification recites:

[00334] Embodiments are also described above with reference to flow chart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products. Each block of the flow chart illustrations and/or block diagrams, and combinations of blocks in the flow chart illustrations and/or block diagrams, may be implemented by computer program instructions. Such instructions may be provided to a processor of a general purpose computer, special purpose computer, specially-equipped computer (e.g., comprising a high-performance database server, a graphics subsystem, etc.) or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor(s) of the computer or other programmable data processing apparatus, create means for implementing the acts specified in the flow chart and/or block diagram block or blocks. These computer program instructions may also be stored in a non-transitory computer-readable memory that can direct a computer or other programmable data processing apparatus to operate in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the acts specified in the flow chart and/or block diagram block or blocks. The computer program instructions may also be loaded to a computing device or other programmable data processing apparatus to cause operations to be performed on the computing device or other programmable apparatus to produce a computer implemented process such that the instructions which execute on the computing device or other programmable apparatus provide steps for implementing the acts specified in the flow chart and/or block diagram block or blocks.

	The term “processor” is a broad term that encompasses all general purpose computers, as Applicant’s Specification recites and as quoted above.

	A “computer memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[00332] Systems and modules described herein may comprise software, firmware, hardware, or any combination(s) of software, firmware, or hardware suitable for the purposes described. Software and other modules may reside and execute on servers, workstations, personal computers, computerized tablets, PDAs, and other computing devices suitable for the purposes described herein. Software and other modules may be accessible via local computer memory, via a network, via a browser, or via other means suitable for the purposes described herein. Data structures described herein may comprise computer files, variables, programming arrays, programming structures, or any electronic information storage schemes or methods, or any combinations thereof, suitable for the purposes described herein. User interface elements described herein may comprise elements from graphical user interfaces, interactive voice response, command line interfaces, and other suitable interfaces.

The term “computer memory” is a broad term that encompasses all general purpose memories, as Applicant’s Specification recites and as quoted above.

	A “router” is a broad term which is described at a high level. Applicant’s Specification recites:

[0037] Modern data centers and other computing environments can comprise anywhere from a few host computer systems to thousands of systems configured to process data, service requests from remote clients, and perform numerous other computational tasks. During operation, various components within these computing environments often generate significant volumes of machine data. Machine data is any data produced by a machine or component in an information technology (IT) environment and that reflects activity in the IT environment. For example, machine data can be raw machine data that is generated by various components in IT environments, such as servers, sensors, routers, mobile devices, Internet of Things (IoT) devices, etc. Machine data can include system logs, network packet data, sensor data, application program data, error logs, stack traces, system performance data, etc. In general, machine data can also include performance data, diagnostic information, and many other types of data that can be analyzed to diagnose performance problems, monitor user interactions, and to derive other insights.

	The amended matter teaching a router is a very high-level generic teaching of “components in IT environments, such as…routers, …etc.” This “router” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “machine data” limitation is a broad term which is described at a high level. Applicant’s Specification recites:

[0003] Information technology (IT) environments can include diverse types of data systems that store large amounts of diverse data types generated by numerous devices. For example, a big data ecosystem may include databases such as MySQL and Oracle databases, cloud computing services such as Amazon web services (AWS), and other data systems that store passively or actively generated data, including machine-generated data ("machine data"). The machine data can include performance data, diagnostic data, or any other data that can be analyzed to diagnose equipment performance problems, monitor user interactions, and to derive other insights.

	The “machine data” is just “data”. This limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).


	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) one or more “processors”
	(2) A computer memory
	(3) A router
	(4) machine data

	A “processor” is a broad term which is described at a high level. Applicant’s Specification recites:

[00334] Embodiments are also described above with reference to flow chart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products. Each block of the flow chart illustrations and/or block diagrams, and combinations of blocks in the flow chart illustrations and/or block diagrams, may be implemented by computer program instructions. Such instructions may be provided to a processor of a general purpose computer, special purpose computer, specially-equipped computer (e.g., comprising a high-performance database server, a graphics subsystem, etc.) or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor(s) of the computer or other programmable data processing apparatus, create means for implementing the acts specified in the flow chart and/or block diagram block or blocks. These computer program instructions may also be stored in a non-transitory computer-readable memory that can direct a computer or other programmable data processing apparatus to operate in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the acts specified in the flow chart and/or block diagram block or blocks. The computer program instructions may also be loaded to a computing device or other programmable data processing apparatus to cause operations to be performed on the computing device or other programmable apparatus to produce a computer implemented process such that the instructions which execute on the computing device or other programmable apparatus provide steps for implementing the acts specified in the flow chart and/or block diagram block or blocks.

The term “processor” is a broad term that encompasses all general purpose computers, as Applicant’s Specification recites and as quoted above.

	A “computer memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[00332] Systems and modules described herein may comprise software, firmware, hardware, or any combination(s) of software, firmware, or hardware suitable for the purposes described. Software and other modules may reside and execute on servers, workstations, personal computers, computerized tablets, PDAs, and other computing devices suitable for the purposes described herein. Software and other modules may be accessible via local computer memory, via a network, via a browser, or via other means suitable for the purposes described herein. Data structures described herein may comprise computer files, variables, programming arrays, programming structures, or any electronic information storage schemes or methods, or any combinations thereof, suitable for the purposes described herein. User interface elements described herein may comprise elements from graphical user interfaces, interactive voice response, command line interfaces, and other suitable interfaces.

The term “computer memory” is a broad term that encompasses all general purpose memories, as Applicant’s Specification recites and as quoted above.


	A “router” is a broad term which is described at a high level. Applicant’s Specification recites:

[0037] Modern data centers and other computing environments can comprise anywhere from a few host computer systems to thousands of systems configured to process data, service requests from remote clients, and perform numerous other computational tasks. During operation, various components within these computing environments often generate significant volumes of machine data. Machine data is any data produced by a machine or component in an information technology (IT) environment and that reflects activity in the IT environment. For example, machine data can be raw machine data that is generated by various components in IT environments, such as servers, sensors, routers, mobile devices, Internet of Things (IoT) devices, etc. Machine data can include system logs, network packet data, sensor data, application program data, error logs, stack traces, system performance data, etc. In general, machine data can also include performance data, diagnostic information, and many other types of data that can be analyzed to diagnose performance problems, monitor user interactions, and to derive other insights.

	The amended matter teaching a router is a very high-level generic teaching of “components in IT environments, such as…routers, …etc.” This “router” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “machine data” limitation is a broad term which is described at a high level. Applicant’s Specification recites:

[0003] Information technology (IT) environments can include diverse types of data systems that store large amounts of diverse data types generated by numerous devices. For example, a big data ecosystem may include databases such as MySQL and Oracle databases, cloud computing services such as Amazon web services (AWS), and other data systems that store passively or actively generated data, including machine-generated data ("machine data"). The machine data can include performance data, diagnostic data, or any other data that can be analyzed to diagnose equipment performance problems, monitor user interactions, and to derive other insights.

	The “machine data” is just “data”. This limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 26 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 27
	Claim 27 recites:

27. The computer-readable media of claim 26, wherein the at least one action includes assigning the sourcetype to the message.

	Applicant’s Claim 27 merely teaches the assignment of a “sourcetype” to a “message”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 27 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 28
	Claim 28 recites:

28. The computer-readable media of claim 26, wherein the at least one action includes assigning a different sourcetype to the message.

	Applicant’s Claim 28 merely teaches the assignment of a “sourcetype” to a “message”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 28 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 29
	Claim 29 recites:

29. The computer-readable media of claim 26, wherein the at least one action includes modifying a confidence score associated with the sourcetype.

	Applicant’s Claim 29 merely teaches the modification of a “confidence score”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 29 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 30
	Claim 30 recites:

30. The computer-readable media of claim 26, wherein the at least one action includes adjusting inference data used by the inference model, the adjusting causing adjustment to inferences of sourcetypes made by the inference model.

	Applicant’s Claim 30 merely teaches the “adjusting of inference data”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 30 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Response to Arguments
	Applicant's arguments filed 02 AUG 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues:


Argument 1
Claims 1-30 were rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. More specifically, the Office Action takes the position that the pending claims are directed to an abstract idea without significantly more. Office Action at p. 2. To the contrary, the pending claims should be found to improve the ability of data intake systems to properly route messages to the appropriate endpoints, and should be found to be patent eligible on that basis.

	In the claims, Applicant merely uses a standard well understood, routine and conventional router. Data such as sourcetype may be used to determine where things are routed, but the basic routing process adds nothing to the basic abstract ideas. Applicant’s Specification recites the following:

[00333] Further, processing of the various components of the illustrated systems can be distributed across multiple machines, networks, and other computing resources. Two or more components of a system can be combined into fewer components. Various components of the illustrated systems can be implemented in one or more virtual machines or an isolated execution environment, rather than in dedicated computer hardware systems and/or computing devices. Likewise, the data repositories shown can represent physical and/or logical data storage, including, e.g., storage area networks or other distributed storage systems. Moreover, in some embodiments the connections between the components shown represent possible paths of-57- SP0352.O1US / 40175.317660 PATENTdata flow, rather than actual connections between hardware. While some examples of possible connections are shown, any of the subset of the components shown can communicate with any other subset of components in various implementations.

	Further, MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 2
The Office Action takes the position that the pending claims, under their broadest reasonable interpretation, cover mathematical concepts and a mental process. Office Action at pp. 2-4. Applicant respectfully traverses. More specifically, the pending claims require a number of elements that that should foreclose interpretation as mere mathematical concepts or mental processes. Taking claim 1 as an example, claim 1 requires “[a] data stream [that] is accessed from an ingestion buffer of a data system,” “[a] portion of machine data generated by one or more components in an information technology environment,” “generating a representation of a portion of [the] machine data of a message of [the] data stream,” “predicting, based at least on applying the representation of the portion of machine data to an inference model, a sourcetype of the message,” “selecting a set of extraction rules associated with the sourcetype,” “applying the set of extraction rules to the portion of machine data of the message,” and “executing at least one action that includes routing one or more messages from the data stream to one or more endpoints associated with the sourcetype.” Even under their broadest reasonable interpretation, these elements and others plainly refer to hardware and software, not math or a mental process.

	Applicant argues that the use of a buffer (which is a conventional type of memory) and other components makes the manipulated data non-abstract. Applicant’s Specification recites the following:

[00332] Systems and modules described herein may comprise software, firmware, hardware, or any combination(s) of software, firmware, or hardware suitable for the purposes described. Software and other modules may reside and execute on servers, workstations, personal computers, computerized tablets, PDAs, and other computing devices suitable for the purposes described herein. Software and other modules may be accessible via local computer memory, via a network, via a browser, or via other means suitable for the purposes described herein. Data structures described herein may comprise computer files, variables, programming arrays, programming structures, or any electronic information storage schemes or methods, or any combinations thereof, suitable for the purposes described herein. User interface elements described herein may comprise elements from graphical user interfaces, interactive voice response, command line interfaces, and other suitable interfaces.

[00333] Further, processing of the various components of the illustrated systems can be distributed across multiple machines, networks, and other computing resources. Two or more components of a system can be combined into fewer components. Various components of the illustrated systems can be implemented in one or more virtual machines or an isolated execution environment, rather than in dedicated computer hardware systems and/or computing devices. Likewise, the data repositories shown can represent physical and/or logical data storage, including, e.g., storage area networks or other distributed storage systems. Moreover, in some embodiments the connections between the components shown represent possible paths of-57- SP0352.O1US / 40175.317660 PATENTdata flow, rather than actual connections between hardware. While some examples of possible connections are shown, any of the subset of the components shown can communicate with any other subset of components in various implementations.

[00334] Embodiments are also described above with reference to flow chart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products. Each block of the flow chart illustrations and/or block diagrams, and combinations of blocks in the flow chart illustrations and/or block diagrams, may be implemented by computer program instructions. Such instructions may be provided to a processor of a general purpose computer, special purpose computer, specially-equipped computer (e.g., comprising a high-performance database server, a graphics subsystem, etc.) or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor(s) of the computer or other programmable data processing apparatus, create means for implementing the acts specified in the flow chart and/or block diagram block or blocks. These computer program instructions may also be stored in a non-transitory computer-readable memory that can direct a computer or other programmable data processing apparatus to operate in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the acts specified in the flow chart and/or block diagram block or blocks. The computer program instructions may also be loaded to a computing device or other programmable data processing apparatus to cause operations to be performed on the computing device or other programmable apparatus to produce a computer implemented process such that the instructions which execute on the computing device or other programmable apparatus provide steps for implementing the acts specified in the flow chart and/or block diagram block or blocks.

	Note that all the claimed components may be pure software on a general purpose computer.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 3
The Office Action has not asserted that the pending claims recite matter that falls within the other enumerated category of abstract ideas (certain methods of organizing human activity), and the pending claims should not be interpreted as such. Accordingly, he pending claims that do not recite matter that falls within the enumerated groupings of abstract ideas, and should therefore not be treated as reciting an abstract idea.

	Not enough detail exists in the claims to assert “organizing human activity”. The claims are quite abstract in nature. Finding such abstract matter in future amendments is not precluded.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 4
The pending claims should be found to improve the ability of data intake systems to manage, understand and effectively use data generated in information technology (IT) environments. This benefit should be found to constitute a bona fide technological improvement, which supports eligibility under step 1 (the claims are directed to a bona fide technological improvement), under step 2 (these elements described above are significantly more than an abstract idea because they result in a bona fide technological improvement), and as a practical application (this technological improvement is evidence that the claims include an integrated practical application), as explained in more detail below. During the July 27, 2022 interview, the Examiner questioned whether this benefit should qualify as bona fide technological improvement for the purposes of subject matter eligibility. Applicant respectfully submits that it should.

For example, “[in]adequacies in associating sourcetypes with messages can lead to improper processing of the messages . . . and[] can limit the ability of computing systems to process[] the data based on the composition of the messages (e.g., to initiate and/or recommend workflows and user cases associated with the sourcetypes).” /d. at 9247. “A sourcetype of a message may be used in various ways by the system(s), such that an unknown or improper sourcetype for a message impacts the ability of the system to operate effectively and without error.” Id. at J 250. “An absence of an associated sourcetype for a message and/or an incorrect sourcetype being associated with a message can prevent one or more fields and/or values thereof from being associated with the message. Further, an incorrect sourcetype being associated with a message can result in erroneous fields and/or values thereof being associated with the message. Therefore, the system components that rely on fields and field values in processing that involves messages may be impacted by an absence of an associated sourcetype for a message and/or an incorrect sourcetype being associated with a message.” /d. at 251.

The pending claims address these problems by “generating a representation of a portion of machine data of a message of a data stream . . . the portion of machine data generated by one or more components in an information technology environment,” and “predicting, based at least on applying the representation of the portion of machine data to an inference model, a sourcetype of the message.” These elements should be found to result in more accurate or precise sourcetypes. See id. at J 251. The pending claims make use of this improved sourceype by “selecting a set of extraction rules associated with the sourcetype,” “applying the set of extraction rules to the portion of machine data of the message,” and “executing at least one action that includes routing one or more messages from the data stream to one or more endpoints associated with the sourcetype.” This claimed use of the improved sourcetype is more likely “to properly process the raw data and to process the appropriate data (e.g., to provide useful search results).” Id. at 9] 6, 251.

The improved sourcetype and claimed use thereof should be found to improve the ability of data intake systems to properly route messages to the appropriate endpoints, which should be found to constitute a bona fide technological improvement. This technological improvement should be found to support eligibility under step 1 (the claims are directed to a bona fide technological improvement), under step 2 (these elements described above are significantly more than an abstract idea because they result in a bona fide technological improvement), and as a practical application (this technological improvement is evidence that the claims include an integrated practical application), as explained in more detail below.


	Applicant’s Specification recites the following:
[00332] Systems and modules described herein may comprise software, firmware, hardware, or any combination(s) of software, firmware, or hardware suitable for the purposes described. Software and other modules may reside and execute on servers, workstations, personal computers, computerized tablets, PDAs, and other computing devices suitable for the purposes described herein. Software and other modules may be accessible via local computer memory, via a network, via a browser, or via other means suitable for the purposes described herein. Data structures described herein may comprise computer files, variables, programming arrays, programming structures, or any electronic information storage schemes or methods, or any combinations thereof, suitable for the purposes described herein. User interface elements described herein may comprise elements from graphical user interfaces, interactive voice response, command line interfaces, and other suitable interfaces.

[00333] Further, processing of the various components of the illustrated systems can be distributed across multiple machines, networks, and other computing resources. Two or more components of a system can be combined into fewer components. Various components of the illustrated systems can be implemented in one or more virtual machines or an isolated execution environment, rather than in dedicated computer hardware systems and/or computing devices. Likewise, the data repositories shown can represent physical and/or logical data storage, including, e.g., storage area networks or other distributed storage systems. Moreover, in some embodiments the connections between the components shown represent possible paths of-57- SP0352.O1US / 40175.317660 PATENTdata flow, rather than actual connections between hardware. While some examples of possible connections are shown, any of the subset of the components shown can communicate with any other subset of components in various implementations.

[00334] Embodiments are also described above with reference to flow chart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products. Each block of the flow chart illustrations and/or block diagrams, and combinations of blocks in the flow chart illustrations and/or block diagrams, may be implemented by computer program instructions. Such instructions may be provided to a processor of a general purpose computer, special purpose computer, specially-equipped computer (e.g., comprising a high-performance database server, a graphics subsystem, etc.) or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor(s) of the computer or other programmable data processing apparatus, create means for implementing the acts specified in the flow chart and/or block diagram block or blocks. These computer program instructions may also be stored in a non-transitory computer-readable memory that can direct a computer or other programmable data processing apparatus to operate in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the acts specified in the flow chart and/or block diagram block or blocks. The computer program instructions may also be loaded to a computing device or other programmable data processing apparatus to cause operations to be performed on the computing device or other programmable apparatus to produce a computer implemented process such that the instructions which execute on the computing device or other programmable apparatus provide steps for implementing the acts specified in the flow chart and/or block diagram block or blocks.

	Note that all the claimed components may be pure software on a general purpose computer.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 5
For all the reasons described above, the pending claims should be found to reflect an improved data intake system, which amounts to an improvement in the functioning of a computer. For example, “generating a representation of a portion of machine data of a message of a data stream,” “predicting, based at least on applying the representation of the portion of machine data to an inference model, a sourcetype” should be found to improve the accuracy of message sourcetypes, and “selecting a set of extraction rules associated with the sourcetype,” “applying the set of extraction rules to the portion of machine data of the message,” and “executing at least one action that includes routing one or more messages from the data stream to one or more endpoints associated with the sourcetype” should be found to improve the ability of data intake systems to properly route messages to the appropriate endpoints. See Specification at JJ 6 and 251. Applicant submits the pending claims should therefore be found to reflect an improvement in data intake systems and an improvement in the functioning of a computer. The pending claims should therefore be found to integrate any alleged judicial exception into a practical application, and should therefore be found patent eligible.

	Applicant repeats arguments, above.
	Applicant’s Specification recites the following:
[00332] Systems and modules described herein may comprise software, firmware, hardware, or any combination(s) of software, firmware, or hardware suitable for the purposes described. Software and other modules may reside and execute on servers, workstations, personal computers, computerized tablets, PDAs, and other computing devices suitable for the purposes described herein. Software and other modules may be accessible via local computer memory, via a network, via a browser, or via other means suitable for the purposes described herein. Data structures described herein may comprise computer files, variables, programming arrays, programming structures, or any electronic information storage schemes or methods, or any combinations thereof, suitable for the purposes described herein. User interface elements described herein may comprise elements from graphical user interfaces, interactive voice response, command line interfaces, and other suitable interfaces.

[00333] Further, processing of the various components of the illustrated systems can be distributed across multiple machines, networks, and other computing resources. Two or more components of a system can be combined into fewer components. Various components of the illustrated systems can be implemented in one or more virtual machines or an isolated execution environment, rather than in dedicated computer hardware systems and/or computing devices. Likewise, the data repositories shown can represent physical and/or logical data storage, including, e.g., storage area networks or other distributed storage systems. Moreover, in some embodiments the connections between the components shown represent possible paths of-57- SP0352.O1US / 40175.317660 PATENTdata flow, rather than actual connections between hardware. While some examples of possible connections are shown, any of the subset of the components shown can communicate with any other subset of components in various implementations.

[00334] Embodiments are also described above with reference to flow chart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products. Each block of the flow chart illustrations and/or block diagrams, and combinations of blocks in the flow chart illustrations and/or block diagrams, may be implemented by computer program instructions. Such instructions may be provided to a processor of a general purpose computer, special purpose computer, specially-equipped computer (e.g., comprising a high-performance database server, a graphics subsystem, etc.) or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor(s) of the computer or other programmable data processing apparatus, create means for implementing the acts specified in the flow chart and/or block diagram block or blocks. These computer program instructions may also be stored in a non-transitory computer-readable memory that can direct a computer or other programmable data processing apparatus to operate in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the acts specified in the flow chart and/or block diagram block or blocks. The computer program instructions may also be loaded to a computing device or other programmable data processing apparatus to cause operations to be performed on the computing device or other programmable apparatus to produce a computer implemented process such that the instructions which execute on the computing device or other programmable apparatus provide steps for implementing the acts specified in the flow chart and/or block diagram block or blocks.

	Note that all the claimed components may be pure software on a general purpose computer.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 6
Furthermore, each of the independent claims should be found to be directed to a specific technique that improves the ability of data intake systems to properly route messages to the appropriate endpoints, not an abstract idea. As such, the present claims should be found patent eligible under the Federal Circuit’s decision in McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299 (2016).

	Applicant repeats arguments, above.
	Applicant’s Specification recites the following:
[00332] Systems and modules described herein may comprise software, firmware, hardware, or any combination(s) of software, firmware, or hardware suitable for the purposes described. Software and other modules may reside and execute on servers, workstations, personal computers, computerized tablets, PDAs, and other computing devices suitable for the purposes described herein. Software and other modules may be accessible via local computer memory, via a network, via a browser, or via other means suitable for the purposes described herein. Data structures described herein may comprise computer files, variables, programming arrays, programming structures, or any electronic information storage schemes or methods, or any combinations thereof, suitable for the purposes described herein. User interface elements described herein may comprise elements from graphical user interfaces, interactive voice response, command line interfaces, and other suitable interfaces.

[00333] Further, processing of the various components of the illustrated systems can be distributed across multiple machines, networks, and other computing resources. Two or more components of a system can be combined into fewer components. Various components of the illustrated systems can be implemented in one or more virtual machines or an isolated execution environment, rather than in dedicated computer hardware systems and/or computing devices. Likewise, the data repositories shown can represent physical and/or logical data storage, including, e.g., storage area networks or other distributed storage systems. Moreover, in some embodiments the connections between the components shown represent possible paths of-57- SP0352.O1US / 40175.317660 PATENTdata flow, rather than actual connections between hardware. While some examples of possible connections are shown, any of the subset of the components shown can communicate with any other subset of components in various implementations.

[00334] Embodiments are also described above with reference to flow chart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products. Each block of the flow chart illustrations and/or block diagrams, and combinations of blocks in the flow chart illustrations and/or block diagrams, may be implemented by computer program instructions. Such instructions may be provided to a processor of a general purpose computer, special purpose computer, specially-equipped computer (e.g., comprising a high-performance database server, a graphics subsystem, etc.) or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor(s) of the computer or other programmable data processing apparatus, create means for implementing the acts specified in the flow chart and/or block diagram block or blocks. These computer program instructions may also be stored in a non-transitory computer-readable memory that can direct a computer or other programmable data processing apparatus to operate in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the acts specified in the flow chart and/or block diagram block or blocks. The computer program instructions may also be loaded to a computing device or other programmable data processing apparatus to cause operations to be performed on the computing device or other programmable apparatus to produce a computer implemented process such that the instructions which execute on the computing device or other programmable apparatus provide steps for implementing the acts specified in the flow chart and/or block diagram block or blocks.

	Note that all the claimed components may be pure software on a general purpose computer.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 7
Further, the automation goes beyond merely “organizing [existing] information into a new form” or carrying out a fundamental economic practice. [Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014)]; see also [Alice Corp. v. CLS Bank Int'l, 134 §.Ct. 2347, 2356 (2014)]. The claimed process uses a combined order of specific rules that renders information into a specific format that is then used and applied to create desired results: a sequence of synchronized, animated characters.

	Applicant’s Specification recites the following:
[00332] Systems and modules described herein may comprise software, firmware, hardware, or any combination(s) of software, firmware, or hardware suitable for the purposes described. Software and other modules may reside and execute on servers, workstations, personal computers, computerized tablets, PDAs, and other computing devices suitable for the purposes described herein. Software and other modules may be accessible via local computer memory, via a network, via a browser, or via other means suitable for the purposes described herein. Data structures described herein may comprise computer files, variables, programming arrays, programming structures, or any electronic information storage schemes or methods, or any combinations thereof, suitable for the purposes described herein. User interface elements described herein may comprise elements from graphical user interfaces, interactive voice response, command line interfaces, and other suitable interfaces.

[00333] Further, processing of the various components of the illustrated systems can be distributed across multiple machines, networks, and other computing resources. Two or more components of a system can be combined into fewer components. Various components of the illustrated systems can be implemented in one or more virtual machines or an isolated execution environment, rather than in dedicated computer hardware systems and/or computing devices. Likewise, the data repositories shown can represent physical and/or logical data storage, including, e.g., storage area networks or other distributed storage systems. Moreover, in some embodiments the connections between the components shown represent possible paths of-57- SP0352.O1US / 40175.317660 PATENTdata flow, rather than actual connections between hardware. While some examples of possible connections are shown, any of the subset of the components shown can communicate with any other subset of components in various implementations.

[00334] Embodiments are also described above with reference to flow chart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products. Each block of the flow chart illustrations and/or block diagrams, and combinations of blocks in the flow chart illustrations and/or block diagrams, may be implemented by computer program instructions. Such instructions may be provided to a processor of a general purpose computer, special purpose computer, specially-equipped computer (e.g., comprising a high-performance database server, a graphics subsystem, etc.) or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor(s) of the computer or other programmable data processing apparatus, create means for implementing the acts specified in the flow chart and/or block diagram block or blocks. These computer program instructions may also be stored in a non-transitory computer-readable memory that can direct a computer or other programmable data processing apparatus to operate in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the acts specified in the flow chart and/or block diagram block or blocks. The computer program instructions may also be loaded to a computing device or other programmable data processing apparatus to cause operations to be performed on the computing device or other programmable apparatus to produce a computer implemented process such that the instructions which execute on the computing device or other programmable apparatus provide steps for implementing the acts specified in the flow chart and/or block diagram block or blocks.

	Note that all the claimed components may be pure software on a general purpose computer.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 8
The claims of the present Application should be found patent eligible under McRO. For example, claim 1 involves “generating a representation of a portion of machine data of a message of a data stream... the portion of machine data generated by one or more components in an information technology environment,’ “predicting, based at least on applying the representation of the portion of machine data to an inference model, a sourcetype of the message,” “selecting a set of extraction rules associated with the sourcetype,” “applying the set of extraction rules to the portion of machine data of the message,” and “executing at least one action that includes routing one or more messages from the data stream to one or more endpoints associated with the sourcetype.” These claim elements serve to “select/[] a set of extraction rules,” where “each extraction rule defines criteria for identifying a sub-portion of text from the portion of machine data of the message to produce a value of the set of values, the value representing the sub-portion of text.” The claimed selection and use of “a set of extraction rules associated with the [predicted] sourcetype” should be found to improve the ability of data intake systems to properly route messages to the appropriate endpoints, analogous to the claimed animation rules from McRO.

More specifically and similar to the animation rules in McRO, “the incorporation of the claimed rules, not the use of the computer . . . improved the existing technological process.” McRO, 837 F.3d at 1314. As explained above, the claimed technique serves to predict more accurate or precise sourcetypes. See Specification at J] 6, 251. Accordingly, “selecting a set of extraction rules associated with the sourcetype” and “applying the set of extraction rules to the portion of machine data of the message” serves to identify a more appropriate set of extraction rules for a particular message, and “executing at least one action that includes routing one or more messages from the data stream to one or more endpoints associated with the sourcetype” serves to improve the ability of data intake systems to properly route messages to the appropriate endpoints. Accordingly, the claimed technique should be found to result in a bone fide technological improvement. This is precisely the situation the Federal Circuit has characterized as patent eligible rule-based claiming.

For these and similar reasons, under the Federal Circuit’s M/cRO decision, the pending claims should be found to be patent eligible as being directed to a specific technological improvement in data intake systems.

	Applicant repeats arguments, above.
	Applicant’s Specification recites the following:
[00332] Systems and modules described herein may comprise software, firmware, hardware, or any combination(s) of software, firmware, or hardware suitable for the purposes described. Software and other modules may reside and execute on servers, workstations, personal computers, computerized tablets, PDAs, and other computing devices suitable for the purposes described herein. Software and other modules may be accessible via local computer memory, via a network, via a browser, or via other means suitable for the purposes described herein. Data structures described herein may comprise computer files, variables, programming arrays, programming structures, or any electronic information storage schemes or methods, or any combinations thereof, suitable for the purposes described herein. User interface elements described herein may comprise elements from graphical user interfaces, interactive voice response, command line interfaces, and other suitable interfaces.

[00333] Further, processing of the various components of the illustrated systems can be distributed across multiple machines, networks, and other computing resources. Two or more components of a system can be combined into fewer components. Various components of the illustrated systems can be implemented in one or more virtual machines or an isolated execution environment, rather than in dedicated computer hardware systems and/or computing devices. Likewise, the data repositories shown can represent physical and/or logical data storage, including, e.g., storage area networks or other distributed storage systems. Moreover, in some embodiments the connections between the components shown represent possible paths of-57- SP0352.O1US / 40175.317660 PATENTdata flow, rather than actual connections between hardware. While some examples of possible connections are shown, any of the subset of the components shown can communicate with any other subset of components in various implementations.

[00334] Embodiments are also described above with reference to flow chart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products. Each block of the flow chart illustrations and/or block diagrams, and combinations of blocks in the flow chart illustrations and/or block diagrams, may be implemented by computer program instructions. Such instructions may be provided to a processor of a general purpose computer, special purpose computer, specially-equipped computer (e.g., comprising a high-performance database server, a graphics subsystem, etc.) or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor(s) of the computer or other programmable data processing apparatus, create means for implementing the acts specified in the flow chart and/or block diagram block or blocks. These computer program instructions may also be stored in a non-transitory computer-readable memory that can direct a computer or other programmable data processing apparatus to operate in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the acts specified in the flow chart and/or block diagram block or blocks. The computer program instructions may also be loaded to a computing device or other programmable data processing apparatus to cause operations to be performed on the computing device or other programmable apparatus to produce a computer implemented process such that the instructions which execute on the computing device or other programmable apparatus provide steps for implementing the acts specified in the flow chart and/or block diagram block or blocks.

	Note that all the claimed components may be pure software on a general purpose computer.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 9
Even if the pending claims are found to be directed to an abstract idea, they should each be found eligible under Alice step 2 as involving significantly more than an abstract idea. The Office Action takes the position that the pending claims are directed to the abstract idea of “mental processes” without significantly more. Office Action at p. 4. Applicant respectfully traverses, as each of the pending claims involves significantly more than that.

More specifically, the pending claims recite a specific, unconventional technological approach for solving a technical problem. The claims solve the Internet-data centric problem of ensuring that messages from a data stream are properly routed to appropriate endpoints. Applicant respectfully submits that at least in light of the Federal Circuit’s decision in DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245 (Fed. Cir. 2014), Applicant’s unconventional technique is eligible under Alice’s “significantly more” prong.

	Applicant repeats arguments, above. Applicant’s “router” may be pure software. Applicant’s Specification recites the following:
[00332] Systems and modules described herein may comprise software, firmware, hardware, or any combination(s) of software, firmware, or hardware suitable for the purposes described. Software and other modules may reside and execute on servers, workstations, personal computers, computerized tablets, PDAs, and other computing devices suitable for the purposes described herein. Software and other modules may be accessible via local computer memory, via a network, via a browser, or via other means suitable for the purposes described herein. Data structures described herein may comprise computer files, variables, programming arrays, programming structures, or any electronic information storage schemes or methods, or any combinations thereof, suitable for the purposes described herein. User interface elements described herein may comprise elements from graphical user interfaces, interactive voice response, command line interfaces, and other suitable interfaces.

[00333] Further, processing of the various components of the illustrated systems can be distributed across multiple machines, networks, and other computing resources. Two or more components of a system can be combined into fewer components. Various components of the illustrated systems can be implemented in one or more virtual machines or an isolated execution environment, rather than in dedicated computer hardware systems and/or computing devices. Likewise, the data repositories shown can represent physical and/or logical data storage, including, e.g., storage area networks or other distributed storage systems. Moreover, in some embodiments the connections between the components shown represent possible paths of-57- SP0352.O1US / 40175.317660 PATENTdata flow, rather than actual connections between hardware. While some examples of possible connections are shown, any of the subset of the components shown can communicate with any other subset of components in various implementations.

[00334] Embodiments are also described above with reference to flow chart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products. Each block of the flow chart illustrations and/or block diagrams, and combinations of blocks in the flow chart illustrations and/or block diagrams, may be implemented by computer program instructions. Such instructions may be provided to a processor of a general purpose computer, special purpose computer, specially-equipped computer (e.g., comprising a high-performance database server, a graphics subsystem, etc.) or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor(s) of the computer or other programmable data processing apparatus, create means for implementing the acts specified in the flow chart and/or block diagram block or blocks. These computer program instructions may also be stored in a non-transitory computer-readable memory that can direct a computer or other programmable data processing apparatus to operate in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the acts specified in the flow chart and/or block diagram block or blocks. The computer program instructions may also be loaded to a computing device or other programmable data processing apparatus to cause operations to be performed on the computing device or other programmable apparatus to produce a computer implemented process such that the instructions which execute on the computing device or other programmable apparatus provide steps for implementing the acts specified in the flow chart and/or block diagram block or blocks.

	Note that all the claimed components may be pure software on a general purpose computer.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 10
Here, as in DDR Holdings, the claims address an Internet-centric technological problem arising out of routing messages. In DDR, those messages were Internet-traffic to and from websites, whereas here, those messages are part of a “data stream . . . accessed from an ingestion buffer of a data system” and contain “machine data generated by one or more components in an information technology environment.” As explained in more detail above, “[in]adequacies in associating sourcetypes with messages can lead to improper processing of the messages . . . and[] can limit the ability of computing systems to process[] the data based on the composition of the messages (e.g., to initiate and/or recommend workflows and user cases associated with the sourcetypes).” Specification at | 247. As such, both the pending claims and those in DDR Holdings should be considered to address an Internet-centric technological problem with properly routing messages.

And here, as in DDR Holdings, the claimed solution is firmly rooted in computer technology. Applicant’s claimed technique involves messages that are part of a “data stream... accessed from an ingestion buffer of a data system” and that contain “machine data generated by one or more components in an information technology environment.” More specifically, Applicant’s claimed technique involves “predicting . . . a sourcetype of the message” “based at least on applying [a] representation of the portion of machine data to an inference model” “selecting a set of extraction rules associated with the sourcetype,” “executing the extraction based at least on applying the set of extraction rules to the portion of machine data of the message,” and

“routing one or more messages from the data stream to one or more endpoints associated with the sourcetype.” These claimed features are plainly technological in character and should be found to be firmly rooted in computer technology.

	Applicant repeats arguments, above.
	Applicant’s Specification recites the following:
[00332] Systems and modules described herein may comprise software, firmware, hardware, or any combination(s) of software, firmware, or hardware suitable for the purposes described. Software and other modules may reside and execute on servers, workstations, personal computers, computerized tablets, PDAs, and other computing devices suitable for the purposes described herein. Software and other modules may be accessible via local computer memory, via a network, via a browser, or via other means suitable for the purposes described herein. Data structures described herein may comprise computer files, variables, programming arrays, programming structures, or any electronic information storage schemes or methods, or any combinations thereof, suitable for the purposes described herein. User interface elements described herein may comprise elements from graphical user interfaces, interactive voice response, command line interfaces, and other suitable interfaces.

[00333] Further, processing of the various components of the illustrated systems can be distributed across multiple machines, networks, and other computing resources. Two or more components of a system can be combined into fewer components. Various components of the illustrated systems can be implemented in one or more virtual machines or an isolated execution environment, rather than in dedicated computer hardware systems and/or computing devices. Likewise, the data repositories shown can represent physical and/or logical data storage, including, e.g., storage area networks or other distributed storage systems. Moreover, in some embodiments the connections between the components shown represent possible paths of-57- SP0352.O1US / 40175.317660 PATENTdata flow, rather than actual connections between hardware. While some examples of possible connections are shown, any of the subset of the components shown can communicate with any other subset of components in various implementations.

[00334] Embodiments are also described above with reference to flow chart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products. Each block of the flow chart illustrations and/or block diagrams, and combinations of blocks in the flow chart illustrations and/or block diagrams, may be implemented by computer program instructions. Such instructions may be provided to a processor of a general purpose computer, special purpose computer, specially-equipped computer (e.g., comprising a high-performance database server, a graphics subsystem, etc.) or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor(s) of the computer or other programmable data processing apparatus, create means for implementing the acts specified in the flow chart and/or block diagram block or blocks. These computer program instructions may also be stored in a non-transitory computer-readable memory that can direct a computer or other programmable data processing apparatus to operate in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the acts specified in the flow chart and/or block diagram block or blocks. The computer program instructions may also be loaded to a computing device or other programmable data processing apparatus to cause operations to be performed on the computing device or other programmable apparatus to produce a computer implemented process such that the instructions which execute on the computing device or other programmable apparatus provide steps for implementing the acts specified in the flow chart and/or block diagram block or blocks.

	Note that all the claimed components may be pure software on a general purpose computer.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 11
Finally, as in DDR, Applicant’s claimed solution is also technological in character and addresses a technological problem. See DDR Holdings, 773 F.3d at 1257. As explained above, the pending claims result in more accurate or precise sourcetypes, and the claimed use of this improved sourceype is more likely “to properly process the raw data and to process the appropriate data (e.g., to provide useful search results).” Specification at J] 6, 251. This is “a result that overrides the routine and conventional sequence of events ordinarily triggered by [incorrect or imprecise sourcetypes].” Id. at 1258. As such, Applicant’s claimed solution should be found to constitute an inventive concept that improves on the routine and conventional sequence of events by employing “an unconventional technological solution . . . to a technological problem.” See Amdocs Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01 (Fed. Cir. 2016).

Accordingly, claim 1 involves significantly more than routine and conventional user interactions: it employs a specific improvement for predicting message sourcetypes that should be found to improve the ability of data intake systems to properly route messages to the appropriate endpoints. Applicant respectfully submits that in light of the Federal Circuit’s decision in DDR Holdings, the pending claims should be found to be patent eligible.

	Again, Applicant repeats arguments, above.
	Applicant’s Specification recites the following:
[00332] Systems and modules described herein may comprise software, firmware, hardware, or any combination(s) of software, firmware, or hardware suitable for the purposes described. Software and other modules may reside and execute on servers, workstations, personal computers, computerized tablets, PDAs, and other computing devices suitable for the purposes described herein. Software and other modules may be accessible via local computer memory, via a network, via a browser, or via other means suitable for the purposes described herein. Data structures described herein may comprise computer files, variables, programming arrays, programming structures, or any electronic information storage schemes or methods, or any combinations thereof, suitable for the purposes described herein. User interface elements described herein may comprise elements from graphical user interfaces, interactive voice response, command line interfaces, and other suitable interfaces.

[00333] Further, processing of the various components of the illustrated systems can be distributed across multiple machines, networks, and other computing resources. Two or more components of a system can be combined into fewer components. Various components of the illustrated systems can be implemented in one or more virtual machines or an isolated execution environment, rather than in dedicated computer hardware systems and/or computing devices. Likewise, the data repositories shown can represent physical and/or logical data storage, including, e.g., storage area networks or other distributed storage systems. Moreover, in some embodiments the connections between the components shown represent possible paths of-57- SP0352.O1US / 40175.317660 PATENTdata flow, rather than actual connections between hardware. While some examples of possible connections are shown, any of the subset of the components shown can communicate with any other subset of components in various implementations.

[00334] Embodiments are also described above with reference to flow chart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products. Each block of the flow chart illustrations and/or block diagrams, and combinations of blocks in the flow chart illustrations and/or block diagrams, may be implemented by computer program instructions. Such instructions may be provided to a processor of a general purpose computer, special purpose computer, specially-equipped computer (e.g., comprising a high-performance database server, a graphics subsystem, etc.) or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor(s) of the computer or other programmable data processing apparatus, create means for implementing the acts specified in the flow chart and/or block diagram block or blocks. These computer program instructions may also be stored in a non-transitory computer-readable memory that can direct a computer or other programmable data processing apparatus to operate in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the acts specified in the flow chart and/or block diagram block or blocks. The computer program instructions may also be loaded to a computing device or other programmable data processing apparatus to cause operations to be performed on the computing device or other programmable apparatus to produce a computer implemented process such that the instructions which execute on the computing device or other programmable apparatus provide steps for implementing the acts specified in the flow chart and/or block diagram block or blocks.

	Note that all the claimed components may be pure software on a general purpose computer.
	Applicant’s argument is unpersuasive.
	The rejections stand.






Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
13 AUG 2022